Exhibit 21 MATRIA HEALTHCARE, INC. SUBSIDIARIES February 29, 2008 Jurisdiction of Name Incorporation Matria Health Enhancement Company Delaware Quality Oncology, Inc. Delaware Miavita, Inc. Georgia WinningHabits, Inc. Delaware *WinningHabits GP, Inc. Delaware *WinningHabits LP, Inc. Delaware *WinningHabits.com, Ltd. Texas *Matria Case Management, Inc. Georgia Matria Women’s and Children’s Health, LLC (formerly Matria Healthcare, Inc.) Delaware Matria of New York, Inc. New York Matria Healthcare of Illinois, Inc. Georgia *National Reproductive Medical Centers, Inc. Delaware *Diabetes Acquisition, Inc. Georgia *Diabetes Self Care, Inc. Virginia *Matria Laboratories, Inc. Delaware *Shared Care, Inc. Georgia *Inactive
